Title: From George Washington to John Augustine Washington, 1 June 1777
From: Washington, George
To: Washington, John Augustine



Dear Brother
Middlebrook June [c.1] 1777

I think I stand Debter to you for your Letters of the 22d of April and 11th of May, which are all that have come to hand since my last to you from Morristown.
I am now Assembling the Troops of this State, and those Southward of it, at this place which lays about Seven Miles from the Enemys principal post at Brunswick and convenient for following them either to Philadelphia or to the Eastward. There has been no considerable movement among them of late—from every appearance Philadelphia is their object & to facilitate their Passage across the Delaware a number of flat bottom’d Boats are provided and now ready upon Carriages to form a Bridge with—But appearances are deceiving—false colours are often thrown out to mislead or bewilder; this may be the case now.

I cannot learn that the Enemy have, as yet, received more than a few Recruits as a re-inforcement, but I fancy they hourly expect transports with their foreign Mercenarys I can no otherwise Acct for Genl Howes inactivity as his numbers all along have greatly exceeded mine & at times doubled & tripled them. at prest I could say things that would rather surprize you but the uncertain conveyance of Letters makes it imprudent to entrust things to them that you would wish to conceal from the Enemy. The different States must fall upon some decisive measures to compleat their Regiments or no one can say what the consequences will be.
I hope I may congratulate you & my Sister on her happy recovery from the Small Pox, together with your Children. the loss my Brother Sam has sustaind will I fear, be very sensibly felt by him some mismanagement must surely have been in the way, for the Small Pox by Inoculation appears to me to be nothing; my whole Family, I understand, are likely to get well through the disorder with no other assistance than that of Doctr Lund—In short, one of the best Physicians in this Army has assurd me, that the great skill which many of the faculty pretend to have in the management of this disorder, and the great art necesary to treat the patient well, is neither more nor less than a cheat upon the World; that in general an old Woman may Inoculate with as much success as the best Physician, the whole Art lying in keeping the Patient rather low in diet, and cool, especially at the period of the eruptive fever—this he says is the only art requisite. to this, and the means by which the disorder is communicated (instead of receiving the Infection in the natl way) the ease with which Patients get through, is to be attributed. there are particular cases, he adds, where some other disorder, or some uncommon circumstances cast up, that may require the aid of Physicians, but in general neither Physicians nor Physic is necessary except a few purgatives which the white Walnut bark, & many other things the natural product of the Country affords—that this is truely the case, I firmly believe, and my own People (not less I suppose than between two & three hundred) getting happily through it by following these directions is no inconsiderable proof of it—Surely that Impolitic Act, restraining Inoculation in Virginia, can never be continued—If I was a Member of that Assembly I would rather move for a Law to compell the Masters of Families to inoculate every Child born within a certain limitted time under severe Penalties.
The Acct as you have no doubt seen by the Gazettes, & by my last Letter, of the Destruction of some of our Stores at Danbury is true in part. but trifling in comparison of what you have heard. We lost no Powder at all. abt 1500 Bls of Porke & abt the same number of (last years) Tents was the chief loss we sustaind. Since that we have burnt

12 Sail of the Enemys Vessels at the East end of Long Island laden with 120 Tons of Pressd Hay, Rum &ca—one of wch Vessels was Armd with 12 Guns—the Party also brot off 90 Prisoners besides a few killed, on the side of the Enemy—on our part not a Man was hurt—In the Danbury Affair I am well convincd from a number of concurring Accts the Enemy in killed, Wounded, and Missing could not have lost less than 500 Men.
My Love and sincere good wishes attends my Sister, & the rest of the Family, and with the most Affecte regard I am Yrs

Go: Washington

